Citation Nr: 9902749	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York

THE ISSUES
 
1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disabilities 
alleged to be due to Agent Blue herbicide exposure, including 
a stomach disorder, irritable bowel syndrome, a hiatus 
hernia, a colon bacillus infection, acne and chloracne, and 
dental and oral problems.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased (compensable) rating for a 
right knee disability.

5.  Entitlement to an increased (compensable) rating for 
prostatitis.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for 
numbness of the left hand and fingers due to VA medical 
treatment.

7.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a February 1995 RO decision which denied the 
veterans claim for compensation under 38 U.S.C. § 1151 for 
numbness of the left hand and fingers due to VA medical 
treatment; from a March 1995 RO decision which denied his 
claim for a total compensation rating based on individual 
unemployability; and from a November 1995 RO decision which 
denied his application to reopen claims for service 
connection for hearing loss and for various conditions 
alleged to be due to Agent Blue herbicide exposure (including 
a stomach disorder, irritable bowel syndrome, a hiatus 
hernia, a colon bacillus infection, acne and chloracne, and 
dental and oral problems), and which denied his claims for 
increased ratings for low back and right knee disabilities, 
and prostatitis.  In September 1997, the Board remanded the 
case to the RO for further procedural action.  The case was 
returned to the Board in May 1998.  The only issues now on 
appeal are the 7 issues listed on the cover page.

The Board notes there are other matters which are not 
currently on appeal.  In the introduction of its September 
1997 remand, the Board noted the veteran had raised claims 
for service connection for a cervical spine (neck) disorder 
and for an increased rating for his service-connected 
psychiatric disorder, and the Board referred these issues to 
the RO for appropriate action.  In a May 1998 decision, the 
RO denied service connection for a cervical spine (neck) 
disorder, denied service connection for a hip disorder, and 
denied an increased rating for the service-connected 
psychiatric disorder.  By a May 1998 letter, the RO informed 
the veteran of this decision.  To date, these issues have not 
been properly appealed (submission of a timely notice of 
disagreement and, after the issuance of a statement of the 
case, submission of a timely substantive appeal); thus such 
issues are not currently before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).


REMAND

As noted above, the Board remanded the veterans case to the 
RO in September 1997 on the 7 issues listed on the cover 
page.  The remand directed the RO to consider records 
submitted to the Board in March and August 1997 for which 
there was no waiver of initial RO consideration, and, if the 
claims continued to be denied, for the RO to include the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c).  The RO did not comply with the Boards 
September 1997 remand directive, although by law it was 
required to do so.  Stegall v. West, 11 Vet.App. 268 (1998).  
A May 1998 RO rating decision on other issues did not 
readjudicate the 7 issues which are in appellate status, 
although a note in that rating decision indicates that 
the RO considered statements by the veterans representative, 
in October and November 1997 (after the Boards September 
1997 remand), to consitute a waiver of RO consideration of 
additional evidence.  However, since the Board had already 
remanded the case, the purported waiver is not operative.  

Moreover, after the Boards September 1997 remand, the RO 
itself received additional evidence which bears on some of 
the 7 issues in appellate status (e.g., 1998 VA compensation 
examinations of the service-connected psychiatric disorder, 
which have relevance to the appellate issue of entitlement to 
a total compensation rating based on individual 
unemployability).  There is no legal authority for a veteran 
to waive initial RO consideration of evidence received by the 
RO when the case is properly before it, nor may a 
supplemental statement of the case be waived in such a 
situation.  The RO must consider the additional evidence, 
readjudicate the claims, and issue an appropriate 
supplemental statement of the case if the claims are denied.  
38 C.F.R. §§ 19.31, 19.37(a).

To view of the foregoing, the case is again REMANDED to the 
RO for the following action:

The RO shall readjudicate the 7 claims 
currently on appeal (listed on the cover 
page) in light of all evidence received 
since the issuance of the last 
supplemental statement of the case on 
each issue.  If the claims are denied, 
the veteran and his representative shall 
be issued a supplemental statement of the 
case (which addresses all the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 





addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	
		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
